


Exhibit 10.4




SETTLEMENT AGREEMENT AND WAIVER OF DEFAULT




This SETTLEMENT AGREEMENT AND WAIVER OF DEFAULT (the “Waiver”), is entered into
on June 19, 2014 by and between GrowLife, Inc. (“GrowLife”), a Delaware
corporation, and Forglen LLC (the “Noteholder”).  GrowLife and the Noteholder
shall be collectively referred to herein as the “Parties.”




RECITALS




WHEREAS, the Parties entered into a certain 7% Convertible Note (the “Note”) on
October 11, 2013;




WHEREAS, on April 10, 2014, as a result of the suspension in the trading of the
Company’s securities by the Securities and Exchange Commission (“SEC”), the
Company went into default on the Note under Section 2(a)(v) of the Note.  As a
result, the Company is now accruing interest on the Note at the applicable
“default” rate of interest as stipulated in the Note. Furthermore, as a result
of being in default, the Noteholder can, at its sole discretion, accelerate
payment of the Note; and




WHEREAS, GrowLife acknowledges that a default has occurred under the terms of
the Note between the Parties and the Noteholder hereby elects to waive any and
all rights to the default by GrowLife on the Note as a result of the trading
suspension and hereby acknowledges the Note is currently in good standing via
the execution of this Waiver in exchange for an amendment to the Note as
attached hereto as Exhibit  “A”.




NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:




AGREEMENT




1.         Waiver of Default.  Pursuant to Section 8 of the Note, the Noteholder
hereby agrees in writing to an express waiver of default pursuant to Section
2(a)(v) of the Note.  Noteholder hereby acknowledges and agrees that no other
events of default have occurred other than pursuant to Section 2(a)(v) and to
the extent such events of default have occurred they are hereby expressly waived
as well. Noteholder further acknowledges and agrees that, as a result of said
waiver of default, the Note is in good standing and no longer in default.




2.         Amendment to Note.  In exchange for the Waiver of Default set forth
in Section 1, GrowLife agrees to amend the Note as set forth in attached Exhibit
“A”.




3.         Severance.  If any provision of this Agreement is determined by a
court of competent jurisdiction to be illegal, invalid or unenforceable, that
provision will be deemed severed and deleted from the Agreement as a whole, and
neither such provision nor its severance and deletion shall in any way affect
the validity of the remaining provisions of the Agreement.




- 1 -

--------------------------------------------------------------------------------




No Reliance.  Each of the Parties represents and declares that in executing this
Agreement, he, she, it and they rely solely upon his, her, its and their own
judgment, belief and knowledge. The undersigned for the Company warrants and
represents that they have the authority to enter into this Agreement and
Amendment.




4.         Counterparts.  This Agreement may be executed in two or more
counterparts.




5.         Signatures.  This Agreement may be executed with electronic,
facsimile or emailed signatures.  Such signatures shall be deemed valid for all
purposes as if they were signed by hand.




6.         Integration.  This Agreement constitutes the entire understanding of
the Parties and supersedes all other negotiations and or agreements.  




7.         Amendment.  This Agreement may be amended only by written agreement
executed by each of the Parties.




8.         Governing Law. The law that shall be applied to this Agreement at all
times shall be law of the State of California, without giving effect to
conflicts of laws principles.




9.         Enforcement.   In the event that any action, suit or other proceeding
arising out of or related to the breach, enforcement, or interpretation of this
Agreement, or involving claims within the scope of this Agreement, or other
terms of this Agreement, the prevailing party shall recover all of such Party’s
reasonable attorneys’ fees, costs, and expenses, regardless whether recoverable
by statute or rule, as long as such fees, costs, and expenses are reasonable and
related in some manner to such action, suit, or proceedings, including any and
all appeals, writs or petitions therefrom, etc.







[Signatures on following page]







GROWLIFE, INC.

NOTEHOLDER

 

 

 

 

/s/ Marco Hegyi

/s/ Ronald Franco

By: Marco Hegyi

By: Ronald Franco

Its: President

Its: President




- 2 -

--------------------------------------------------------------------------------




EXHIBIT “A”




AMENDMENT TO 7% CONVERTIBLE NOTE




THIS AMENDMENT TO 7% CONVERTIBLE NOTE (this “Amendment”), made this 19th day of
June, 2014 (the “Amendment Effective Date”) by and between GrowLife, Inc. (the
“Company”), a Delaware corporation, on the one hand and Forglen LLC (the
“Noteholder”) on the other hand.  The Company and the Noteholder shall each
separately be referred to as a “Party” and collectively as the “Parties.”




RECITALS




WHEREAS, the Company and the Noteholder entered into a 7% Convertible Note (the
“Note”) on or about October 10, 2013;




WHEREAS, on April 10, 2014, as a result of the suspension in the trading of the
Company’s securities by the Securities and Exchange Commission (“SEC”), the
Company went into default on the Note under Section 2(a)(v) of the Note.  As a
result, the Company is now accruing interest on the Note at the applicable
“default” rate of interest as stipulated in the Note. Furthermore, as a result
of being in default, the Noteholder can, at its sole discretion, accelerate
payment of the Note; and




WHEREAS, GrowLife acknowledges that a default has occurred under the terms of
the Note between the Parties and the Noteholder hereby elects to waive any and
all rights to the default by GrowLife on the Note as a result of the trading
suspension in exchange for an amendment to the Note set forth below.




NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:




AGREEMENT




1.         Section 1(b) of the Note is hereby replaced in its entirety with the
following language:




(b)           Interest. Interest on the unpaid Principal shall accrue daily at
the lesser of the rate of twenty-four percent (24%) (the “Interest Rate”) per
annum or the maximum rate permitted under any applicable law and compounding on
the Maturity Date; provided that from and after the occurrence and during the
continuance of an Event of Default (as defined below) interest shall continue to
accrue at the same rate as the Interest Rate (the “Default Rate”). The Company
warrants and represents that at the time the Note and was entered into, and on
the day of default on or about April 10, 2014 and thereafter the Company was
exempt from the usury provisions of the California Constitution regarding this
Note’s interest and specifically warrants and represents that Company and this
Note’s interest, met and meets the exemption set forth in Section 25118 (a) of
the California Corporations Code.  




2.         The obligation of Company to meet the provisions of Section 2(a)(v)
is waived.  




- 3 -

--------------------------------------------------------------------------------




3.         Section 3. (a) (ii) of the Note is hereby replaced in its entirety
with the following language:  The “Conversion Price shall equal the lesser of
(A) $.025, (B) seventy percent (70%) of the average of three (3) lowest daily
VWAP’s occurring during the twenty (20) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, and (C) the lower price any other party now or in the
future has to acquire Common Stock including but not limited to options to
convert in a note or warrants, all subject to adjustment as provided in this
Note.




4.         In the event there is a conflict between this Amendment and the Note,
the terms of this Amendment shall control.  All other terms of the Agreements
and Note shall remain in full force and effect.




5.         Company acknowledges that the current unpaid principal balance on the
Note is $250,000 and that the prior notice to convert was rescinded and is null
and void.







[signatures on following page]







IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first
set forth above. The undersigned for the Company warrants and represents that
they have the authority to enter into this Agreement and Amendment.







“COMPANY”




GROWLIFE, INC. ,

a Delaware corporation







By:/s/ Marco Hegyi

Name: Marco Hegyi

Title:  President







“NOTEHOLDER”




By: /s/ Ronald Franco

Name: Ronald Franco

Title: President




- 4 -

--------------------------------------------------------------------------------